United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3869
                        ___________________________

                              Santos Zacarias-Castro

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 17, 2016
                             Filed: August 18, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Santos Zacarias-Castro petitions for review of an order of
the Board of Immigration Appeals upholding an immigration judge’s denial of his
application for asylum, withholding of removal, and protection under the Convention
Against Torture. After careful consideration, we conclude that substantial evidence
on the record as a whole supports the denial of relief. Zacarias-Castro failed to
establish that the harm he claims to have suffered--or he fears may come to him if he
returns to his native country--is related to one of the five grounds that is protected
under the asylum statute. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627-29 (8th
Cir. 2008); Quomsieh v. Gonzales, 479 F.3d 602, 606-07 (8th Cir. 2007).
Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-